Citation Nr: 1628538	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  91-50 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.
 
2.  Entitlement to a higher initial rating for a seizure disorder, rated as 10 percent disabling from October 13, 1993, to August 20, 2007, as 20 percent disabling from August 20, 2007, to December 9, 2009, and as 100 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, wherein the RO determined that new and material evidence sufficient to reopen previously denied claims of service connection for a seizure disorder and an acquired psychiatric disorder had not been submitted.

The Board notes that the procedural history of this case is a lengthy one, involving multiple actions by the Board and an appeal to and remand from the United States Court of Appeals for Veterans Appeals (Court).  In August 2003, the Board issued a decision denying the Veteran's attempts to reopen his previously denied claims of service connection for psychiatric and seizure disorders, and he subsequently appealed to Court.  In April 2004, the Court vacated the Board's August 2003 decision and remanded the case for reconsideration consistent with the Joint Motion for Remand.  The case was remanded by the Board in September 2004.  The case was again before the Board in August 2007, at which time that Board "reopened" the Veteran's previously denied claims of service connection for a seizure disorder and an acquired psychiatric disorder based on the submission of new and material evidence.  The underlying service connection claims were then remanded for further development and readjudication.  In July 2009, the RO granted service connection for a seizure disorder and assigned a 10 percent disability rating, effective October 13, 1993.  The Veteran disagreed with the disability rating assigned and by a rating action dated in March 2012, his disability rating was increased to 20 percent, effective from August 20, 2007, and to 100 percent, effective from December 8, 2009.  Because the maximum available benefit for a schedular rating was not awarded for the entire claim period, the claim remains on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  The claims currently on appeal were again remanded in March 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the evidence shows that the Veteran has been diagnosed with several Axis I psychiatric disabilities.  October 2002 and November 2005 VA examinations indicate the Veteran has depressive disorder.  A May 2005 VA discharge summary indicates the Veteran had a psychotic disorder, nonspecified and cognitive impairment.  An August 2006 report of VA hospitalization reflects a diagnosis of atypical psychosis.  An additional VA discharge summary dated August 2007 indicates diagnoses of dementia and a history of bipolar disorder.  An October 2008 VA treatment note indicates a diagnosis of bipolar disorder, depressive type.  A March 2009 VA treatment note indicates a diagnosis of schizophrenia.  A December 2009 treatment record also notes a longstanding history of a psychiatric condition, concurrent with the Veteran's seizure disorder.  The Veteran was noted to experience exacerbations of psychiatric symptoms after a seizure.  A September 2011 VA treatment note indicates a diagnosis of adjustment reaction with mixed emotional and behavioral disturbances.  An October 2011 VA treatment note indicates bipolar affective disorder and an organic disorder.

In its March 2013 remand, the Board pointed out that a November 2005 VA examiner had stated that the Veteran's principal and most disabling condition was his characterological disorder, which pre-existed service.  The Board thus instructed the AOJ to obtain an addendum opinion addressing whether the Veteran had a personality disorder or an acquired psychiatric disability in service and, if so, whether any such existing disorder/disability undoubtedly pre-existed service and, if so, whether it increased in severity beyond its natural progress.  The AOJ obtained various opinions concerning the Veteran's psychiatric disability, dated July 2013, October 2013 and December 2013.  The December 2013 VA opinion concluded that dementia was not due to service or service-connected disability.  The November 2013 medical opinion considering unemployability indicates that the Veteran has epilepsy associated with a psychotic disorder, psychoneurotic disorder, or personality disorder; however, without indication of the association.  The December 2013 VA opinion did not comment on the past diagnoses of bipolar disorder, major depression, schizophrenia, psychotic disorder, or give an opinion as to their etiology.  

There are also private medical opinions of record.  A June 2006 letter from a private provider indicates that the Veteran's psychiatric problems began in-service (1959-1960) and had continued since that time.  An October 2015 private medical opinion, which followed a partial review of the Veteran's claims file, concluded that the Veteran had a persistent depressive disorder, late onset that was etiologically related to both service and the service-connected seizure disorder.  However, there was no rationale provided.

Thus, given the psychiatric opinions of record, none with consideration of all of the Veteran's psychiatric diagnoses with review of the entire record, the Board finds that an additional opinion must be obtained.

Regarding the Veteran's claim for a higher initial rating for his service-connected epilepsy, the Board notes that in Rice v. Shinseki, the Court held that the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) based on a single service-connected disability is part of an increased rating claim when that issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009) (holding that TDIU rating must be considered with disability rating issue whenever there is "cogent evidence of unemployability, regardless of whether [claimant] states specifically that he is seeking TDIU benefits.").  The Board also observes that the regulation provides the following guidance regarding epilepsy and unemployability: 

(1) Rating specialists must bear in mind that the epileptic, although his or her seizures are controlled, may find employment and rehabilitation difficult of attainment due to employer reluctance to the hiring of the epileptic. 

(2) Where a case is encountered with a definite history of unemployment, full and complete development should be undertaken to ascertain whether the epilepsy is the determining factor in his or her inability to obtain employment. 

(3) The assent of the claimant should first be obtained for permission to conduct this economic and social survey.  The purpose of this survey is to secure all the relevant facts and data necessary to permit of a true judgment as to the reason for his or her unemployment and should include information as to: 

 (a) Education; 
 (b) Occupations prior and subsequent to service; 
 (c) Places of employment and reasons for termination; 
 (d) Wages received; 
 (e) Number of seizures. 

(4) Upon completion of this survey and current examination, the case should have rating board consideration.  Where in the judgment of the rating board the veteran's unemployability is due to epilepsy and jurisdiction is not vested in that body by reason of schedular evaluations, the case should be submitted to the Director, Compensation and Pension Service.  38 C.F.R. § 4.124a, DCs 8910-8914.

Here, the evidence shows that the Veteran is unemployed.  A February 1982 disability determination evaluation report notes that he had last worked 12 years prior.  The record contains no indication that the Veteran has worked at any point since that evaluation was conducted.  Thus, a definite history of unemployment is present.  Further, the report of a February 2011 VA examination lists the cause of the Veteran's retirement as being his seizures, which suggests that he may be unemployable on account of his service-connected seizure disorder.  A November 2013 Social and Industrial Survey indicates that there is not sufficient evidence to make a decision about the Veteran's industrial impairment.  A November 2013 medical opinion concerning unemployability indicates that the Veteran is not impeded from holding a steady job if he takes his medication; additionally indicating that there is possibly involuntary non-compliance concerning medication in-take.  Accordingly, the Board finds that the Veteran's claim for a higher initial rating for his service-connected seizure disorder must be remanded to obtain an additional Social and Industrial Survey addressing the question of whether the Veteran is unemployable due to that disability.  See Rice, supra; Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the factors set forth above.

Additionally, there is no consideration of TDIU in the October 2014 supplemental statement of the case.

A private psychiatric medical opinion, dated July 2012 and received at the Board in November 2012, has not been translated from Spanish to English.  

Ongoing medical records dating since March 2012 should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

A remand is warranted as the development undertaken pursuant to the Board's March 2013 remand does not fully comply with terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the San Juan VAMC since March 2012.

2.  Obtain translation of the July 2012 private opinion.

3.  Refer the claims file to a VA psychiatrist or psychologist to determine the nature and etiology of his psychiatric disability.  Following a review of the claims file, the examiner should comment on whether 

a) any acquired psychiatric disorder diagnosed during the course of this appeal at least as likely as not (i.e., probability of approximately 50 percent) is directly traceable to the Veteran's military service.  Consideration should be given to previous diagnoses of bipolar disorder, dementia, major depression, schizophrenia, psychotic disorder and persistent depressive disorder with anxious distress as discussed in this document.  

If the examiner determines that the Veteran does not have a diagnosed psychiatric disability related to service, the examiner must state why his opinion concerning nexus differs from that of the November 2015 private clinician who has suggested a nexus between the Veteran's psychiatric disability and service.

b) the examiner should also provide an opinion as to whether it is at least as likely as not that any current acquired psychiatric disability is proximately due to, or the result of, his service-connected seizure disorder.  If not, the examiner should indicate whether it is at least as likely as not that the Veteran's service-connected seizure disorder has made chronically worse any diagnosed psychiatric disability.  If so, identify the baseline of psychiatric disability and the permanent, measurable increase in psychiatric disability due to the service-connected seizure disability. 

The examiner must provide support for his/her opinion(s). This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming her opinion.

If the examiner determines that he/she cannot provide an opinion on any question without resorting to speculation, she should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)
 
4.  The AOJ should request the Veteran's assent to a social and industrial survey so as to determine the true reason for his unemployability.  The survey should include the information laid out under 38 C.F.R. § 4.124a  regarding epilepsy and unemployability.  The survey should include an opinion as to whether the Veteran's seizure disorder rendered him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience at any period prior to December 9, 2009.  If it is concluded that the Veteran's service-connected seizure disorder renders him unemployable, it should be specified when the Veteran's seizure disorder became severe enough to render him unemployable.

A complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 
 
5.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues on appeal.  The AOJ must also specifically consider whether TDIU is warranted for any period prior to December 9, 2009 as part of its readjudication of the Veteran's increased rating claim.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review. (The SSOC should also address the TDIU issue.)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




